DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide a standard to determine the limitation “close-fit.”  Claims 16 and 18 also recite the limitation “close-fit.”
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CH 686623).
Chen discloses an elastic assembly structure for a bicycle pedal, comprising: a pedal (2), two ends of which are provided respectively with a front end (unnumbered end near 24, see Fig 1) and a rear end (unnumbered end near 25, see Fig 1), with the front end being provided with a rabbet (24): a sole cleat (1), two ends of which are provided respectively with a front end (unnumbered end near 16, see Fig 1) and a rear end (unnumbered end near 18, see Fig 1), with the front end being provided with a close-fit member (16) to be latched into the rabbet (24); and an elastic element (3), which is removably connected between the rear end of the pedal (2) and the rear end of the sole cleat (1), with that the rear end of the sole cleat (1) is put down and attached tightly to the rear end of the pedal (see Fig 2), allowing the rear end of the pedal (2) and the rear end of the sole cleat (1) to be elastically collected with respect to each other (see Fig 2), and the rear end of the sole cleat (1) to be bent and moved upward, such that the rear end of the pedal (2) and the rear end of the sole cleat (1) are expanded elastically with respect to each other (see Fig 4 and 4A), and the rear end of the sole cleat (1) elastically lifts up and drives the rear end of the pedal (2) through the elastic element (3).
Re claim 8, the rear end of the sole cleat (1) is provided with a first assembly piece (18), an end (3210) of the elastic element (3) is fixed on the top of the rear end of the pedal (2), the other end of the elastic element (3) is provided with a second assembly piece (32), and the first assembly piece (18) and the second assembly piece (32) are assembled together and separated from each other (see Fig 4 and 4A) .
Re claim 12, the elastic element (34) is a spring (see Fig 1).
Re claim 13, the top of the rear end of the pedal (2) is provided with a rear baffle (25) to be stopped at an exterior side (17) to the rear end of the sole cleat (1).
Re claim 14, two sides of the rear end of the sole cleat (1) are provided respectively with a support member (26), and the support member (26) is sheathed on each side of the rear end of the pedal (2) to guide the rear end of the sole cleat (1) to dock with the rear end of the pedal (2).
Re claim 16, an inner wall of the top of the rabbet (24) is provided with an inner inclined plane (see ¶40 of translation), an outer wall of the top of the close-fit member (16) is provided with an outer inclined plane (unnumbered front of 16, see Fig 3) which is attached onto the inner inclined plane (see Fig 3), and the close-fit member (16) and the rabbet (24) are latched together (see Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CH 686623) in view of Kruger et al (US 5,765,450).
Chen discloses a side of the pedal (2) is provided with a spindle bore (20), an interior of the spindle bore (20) is pivoted with a shaft (22) of crank (see Fig 1), and the sole cleat (1) is provided with plural lock holes (12).
Kruger et al teach the use of a shaft (4) is sheathed with plural ball bearings (15, 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Chen to include plural ball bearings as taught by Kruger et al in order to facilitate rotation of the shaft.
Allowable Subject Matter
Claims 2-7, 9-11, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110302811 			magnet
US 6324941 				springs
			US 5473963 				magnet
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656